I concur in the result, without subscribing to the holding that, when the evidence, prima facie, showed ownership retained by the deceased, the burden shifted to defendant to establish a gift by clear and convincing proof. The burden in this case never shifted. To meet a prima facie case the opposite party was required to go ahead with the proofs, but the plaintiff's right to have recovery *Page 603 
remained to be determined from all the proofs. Burke v. Burke,217 Mich. 195.
My conclusion from the proofs is that the deceased at all times retained ownership of the shares of stock, subject to stipulated use for pledge purposes by defendant Struggles in dealings with E. A. Pierce  Company.
BUTZEL, C.J., and BUSHNELL, SHARPE, and NORTH, JJ., concurred with WIEST, J.